Judgment afOrmed, with costs. Memorandum: The counterclaim pleads, and the evidence justified the finding of, an intentional tort. (Warschauser v. Brooklyn Furniture Co., 159 App. Div. 81; Scott v. Prudential Outfitting Co., Inc., 92 Misc. 195; Doucette v. Sailinger, 228 Mass. 444.) Punitive damages therefore were properly awarded. From the record we conclude that the verdict was not excessive. All concur. (The judgment affirms a judgment of Buffalo City Court in favor of defendant in an action to recover the purchase price of merchandise.) Present— Taylor, P. J., Dowling, McCurn, Larkin and Love, JJ.